PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 19-1715
                  _______________

                    SYED TAZU,
                          Appellant

                          v.

ATTORNEY GENERAL UNITED STATES OF AMERICA;
DIRECTOR NEW YORK FIELD OFFICE IMMIGRATION
 AND CUSTOMS ENFORCEMENT; UNITED STATES
    DEPARTMENT OF HOMELAND SECURITY;
       WARDEN BERGEN COUNTY JAIL
              _______________

    On Appeal from the United States District Court
             for the District of New Jersey
               (D.C. No. 2:19-cv-07872)
        District Judge: Honorable Esther Salas
                   _______________

                 Argued: July 9, 2020

 Before: McKEE, BIBAS, and FUENTES, Circuit Judges

             (Filed: September 14, 2020)
                  _______________
Aasiya F.M. Glover                     [ARGUED]
Jeremy Feigelson
Debevoise & Plimpton
919 Third Avenue
New York NY, 10022
Gregory P. Copeland
Sarah T. Gillman
Rapid Defense Network
11 Broadway, Suite 615
New York, NY 10004
   Counsel for Appellant

Anna Dichter
Dhruman Y. Sampat                      [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 868
Ben Franklin Station
Washington, DC 20044

Enes Hajdarpasic
J. Andrew Ruymann
Office of the United States Attorney
970 Broad Street, Room 700
Newark, NJ 07102
   Counsel for Appellees




                              2
                       _______________

                 OPINION OF THE COURT
                     _______________

BIBAS, Circuit Judge.
    In law, as in life, the path often matters as much as the des-
tination. For an alien challenging his removal, that path begins
with a petition for review of his removal order, not a habeas
petition.
    Syed Tazu challenged when and how the Attorney General
sought to remove him. But he lost his way by doing so in the
wrong proceeding in the wrong court. He filed a habeas peti-
tion, asking the District Court to stop the Attorney General
from executing his valid removal order while he tries to reopen
his removal proceedings and to get a Provisional Unlawful
Presence Waiver. But 8 U.S.C. § 1252(g) strips us of jurisdic-
tion to review any “decision or action by the Attorney General
to . . . execute removal orders against any alien.” And
§ 1252(b)(9) makes a petition for review—not a habeas peti-
tion—the exclusive way to challenge “any action taken or pro-
ceeding brought to remove an alien.” Those provisions funnel
Tazu’s claims to the Second Circuit, not us. We will thus re-
verse and remand for the District Court to dismiss for lack of
subject-matter jurisdiction.
    Still, the wheels of justice turn elsewhere. Tazu has a peti-
tion for review pending in the Second Circuit. His removal is
stayed while that litigation is pending, so he can remain with
his wife and children. And we have every confidence that our




                                3
sister circuit will consider Tazu’s claim that he endured inef-
fective assistance of counsel throughout his immigration pro-
ceedings.
                      I. BACKGROUND
   A. Facts
    In 1993, Tazu left his native Bangladesh, traveled to Mex-
ico, and crossed into the United States without inspection. He
promptly applied for asylum based on political persecution.
Eight years later, in his removal proceeding, an immigration
judge denied that application. But rather than ordering his re-
moval, the immigration judge granted his request to depart vol-
untarily.
    Tazu appealed to the Board of Immigration Appeals, alleg-
ing ineffective assistance of counsel. In 2003, the Board denied
his appeal but gave him thirty days to depart. Because he did
not leave, his grant of voluntary departure became an order of
removal. Nearly six years later, immigration agents detained
him to remove him.
    While detained, Tazu filed his first motion to reopen his
removal proceedings. The Board denied it. The Government
then tried to execute the removal order by releasing him on a
plane to Bangladesh. But because his passport had expired, the
airline would not let him board the plane. The Government
asked the Bangladeshi consulate to issue Tazu a new passport,
but it seemed “[un]likel[y] that a passport w[ould] be issued in
the foreseeable future.” App. 536. So in 2009, the Government
let him go on supervised release.




                               4
    For the next decade, Tazu complied fully with the terms of
his supervised release. He “never missed” any of his required
appointments to check in with the Government. App. 6. He
held a steady job, paid taxes, raised his three children, and fol-
lowed the law.
    During this time, he also learned of a way to stay in the
United States lawfully: by getting a provisional waiver. With-
out one, Tazu’s eventual removal would likely prevent him
from reentering the United States for years. 78 Fed. Reg. 536-
01, 536–38 (Jan. 3, 2013). With one, he would spend far less
time separated from his family in the United States. Id.; see 8
C.F.R. § 212.7(e)(4)(iv) (making aliens subject to final orders
of removal, like Tazu, eligible for provisional waivers).
    To get a waiver, he first needed a relative to file a Form
I-130 “Petition for Alien Relative.” 78 Fed. Reg. at 547–48 &
n.9. Next, he needed to file a Form I-212 “Application for Per-
mission to Reapply for Admission.” See id. at 548 (8 C.F.R.
§ 212.7(e)(4)(iv)). Only after the Government approved those
two applications could he file a Form I-601a “Application for
Provisional Unlawful Presence Waiver.” See id. at 537 (8
C.F.R. § 212.7(e)).
   Tazu’s family took the first of these three steps. In 2017,
one of his sons, a U.S. citizen, filed a Form I-130 for him. It
was approved later that year. But Tazu did not file a Form I-
212 right away.
   In early 2019, the Government finally got Tazu’s renewed
passport. Three days later, it re-detained him to execute his re-
moval order.




                                5
   B. Procedural history
    A month later, Tazu sued the Government in the U.S. Dis-
trict Court for the District of New Jersey, seeking release from
detention by a writ of habeas corpus and a stay of removal. He
then filed his Form I-212 with the Department of Homeland
Security and moved to reopen his removal proceedings with
the Board based on ineffective assistance of counsel. But he
lost on every front. The District Court declined to grant either
a writ of habeas corpus or a stay of removal. The Department
of Homeland Security denied his I-212 application. And the
Board denied his motion to reopen.
    Tazu appealed each of these adverse determinations. He
challenged the denial of his Form I-212 before the Department
of Homeland Security’s Administrative Appeals Office. He
challenged the Board’s refusal to reopen his proceedings by
petitioning for review with the Second Circuit. See Tazu v.
Barr, No. 19-3824 (2d Cir. docketed Nov. 15, 2019). Because
the Department of Homeland Security has a longstanding “for-
bearance policy” with the Second Circuit, Tazu will not be re-
moved until that Court resolves his petition for review. In re
Immigration Petitions for Review Pending in U.S. Court of Ap-
peals for Second Circuit, 702 F.3d 160, 162 (2d Cir. 2012).
   C. This appeal
    That brings us to this appeal from the District Court’s de-
nial of habeas corpus relief or a stay of removal. On appeal,
Tazu raises two challenges to the execution of his removal or-
der. Though he couches his claims in both statutory and con-
stitutional terms, he clothes both in the garb of due process.




                               6
First, he challenges the timing of his removal, asserting that
removing him now would interfere with his due process right
to stay here while applying for a provisional waiver and ap-
pealing the denial of his motion to reopen. Second, he chal-
lenges his detention, arguing that the Government violated its
own regulations and thus due process by detaining him without
notice, a revocation interview, and an orderly departure.
    To decide whether the District Court had jurisdiction, we
construe 8 U.S.C. § 1252(b)(9) and (g). “Whether or not the
District Court had jurisdiction, we have jurisdiction under 28
U.S.C. § 1291 to review its decision” about subject-matter ju-
risdiction. E.O.H.C. v. Sec’y U.S. Dep’t of Homeland Sec., 950
F.3d 177, 182 (3d Cir. 2020). We review de novo. Id. at 182–
83.
   II. THE DISTRICT COURT LACKED JURISDICTION TO
          REVIEW TAZU’S TIMING CHALLENGE

    Tazu first argues that the Attorney General cannot execute
his removal order now. He asks us to hold that the Attorney
General must wait until later—after he finishes exhausting the
provisional-waiver process and appealing the denial of his mo-
tion to reopen. Though his challenge may be a fine one, it does
not belong in this proceeding. He can raise it elsewhere and
must do that in his petition for review before the Second Cir-
cuit.
   A. 8 U.S.C. § 1252(b)(9) and (g) channel review of
      three specific actions to a single court of appeals

    In 1996, Congress amended the Immigration and National-
ity Act to add § 1252(b)(9) and (g). It aimed to prevent removal




                               7
proceedings from becoming “fragment[ed], and hence pro-
long[ed].” Reno v. Am.-Arab Anti-Discrimination Comm., 525
U.S. 471, 487 (1999) (Am.-Arab). And it did so by funneling
“most claims that even relate to removal” into a single proceed-
ing, which begins with a petition for review of a final removal
order in the appropriate court of appeals. E.O.H.C., 950 F.3d
at 180, 184.
    Congress used complementary provisions to funnel re-
moval-related claims away from district courts and into a peti-
tion for review in a single court of appeals. See § 1252(b)(9),
(g). Sometimes, the provisions overlap. See Am.-Arab, 525
U.S. at 483. But even the narrower one, § 1252(g), plays an im-
portant role. It directs other courts not to hear challenges to
three of the Attorney General’s “decision[s] or action[s]”:
those that “commence proceedings, adjudicate cases, or exe-
cute removal orders.” § 1252(g).
    Section 1252(g) does not sweep broadly. It reaches only
these three specific actions, not everything that arises out of
them. See Jennings v. Rodriguez, 138 S. Ct. 830, 840–41
(2018) (plurality opinion) (interpreting Am.-Arab, 525 U.S. at
482–83); see also Garcia v. Att’y Gen. of the U.S., 553 F.3d
724, 729 (3d Cir. 2009). If an alien challenges one of those
discrete actions, § 1252(g) funnels jurisdiction over that chal-
lenge into a petition for review in a single court of appeals.
Whether the claim is constitutional or statutory, no other court
of appeals has jurisdiction to hear it. See Elgharib v. Napoli-
tano, 600 F.3d 597, 602, 605 (6th Cir. 2010) (collecting cases);
Sissoko v. Rocha, 509 F.3d 947, 950–51 (9th Cir. 2007) (bar-
ring review of a Fourth Amendment false-arrest claim because




                               8
the claim “directly challenge[d] [the] decision to commence
expedited removal proceedings” ); Humphries v. Various Fed.
USINS Emps., 164 F.3d 936, 945 (5th Cir. 1999) (barring re-
view of an alien’s First Amendment retaliation claim based on
the Attorney General’s decision to put him into exclusion pro-
ceedings).
   B. Tazu challenges one of those three actions: the
      execution of his removal order

    Tazu challenges the third act listed in § 1252(g): the Attor-
ney General’s “action . . . to . . . execute [his] removal order[ ] .”
The statute funnels his claim into his petition for review before
the Second Circuit. He tries to sidestep the statute’s funnel by
saying that he “does not contest the discretion exercised to re-
move him.” Pet’r’s Br. 28. Though the Attorney General ad-
mittedly has discretion to execute his removal order later, Tazu
claims, he allegedly lacks the authority to exercise that discre-
tion now. But Tazu’s claim cannot evade the statute’s reach.
       1. The plain text of § 1252(g) covers decisions about
whether and when to execute a removal order. Tazu claims that
deciding to execute a removal order now differs from deciding
to do so at some point. But both are “decision[s] or action[s]
. . . to . . . execute removal orders.” § 1252(g). After all, “the act
of deciding” means “the act of settling or terminating (as a con-
test or controversy) by giving judgment.” Decision, Webster’s
Third New International Dictionary (1966). And to settle or
terminate the execution of a removal order, the Attorney Gen-
eral must choose a date for that removal. So the discretion to
decide whether to execute a removal order includes the




                                  9
discretion to decide when to do it. Jimenez-Angeles v. Ashcroft,
291 F.3d 594, 599 (9th Cir. 2002). Both are covered by the
statute.
    2. The design of § 1252(g) shows that Tazu cannot chal-
lenge the timing of his removal here. As the Supreme Court has
noted, “Section 1252(g) was directed against a particular evil:
attempts to impose judicial constraints upon prosecutorial dis-
cretion.” Am.-Arab, 525 U.S. at 485 n.9. It “seems clearly de-
signed to give some measure of protection to ‘no deferred ac-
tion’ decisions and similar discretionary determinations.” Id. at
485. “[I]f they are reviewable at all, they at least will not be
made the bases for separate rounds of judicial intervention out-
side the streamlined process that Congress has designed.” Id.
The Attorney General may thus decide to execute Tazu’s valid
removal order when he chooses. The statute shields that pros-
ecutorial discretion from judicial review apart from a petition
for review.
    3. Tazu challenges the Attorney General’s discretion, not
his authority under the INA. Tazu seeks to undermine that de-
sign by styling his constitutional and statutory objections as
challenging not the Executive’s discretion, but its authority to
execute his removal order. We have held that unless the Attor-
ney General first has authority under the Immigration and Na-
tionality Act to remove an alien, § 1252(g) cannot shield the
Attorney General’s discretionary use of that authority. See
Garcia, 553 F.3d at 729. Tazu reads Garcia as letting him file
a habeas petition to challenge the execution of any removal or-
der that might trigger allegedly unlawful effects. But it does
not.




                               10
    Garcia states the obvious: what the Act gives, it can also
take away. There, we held that § 1252(g) does not thwart our
power to declare that the Attorney General lacks the power to
start removal proceedings. 553 F.3d at 726–27, 729. In that
case, an alien had become a lawful permanent resident by
falsely claiming that she derived citizenship from her mother,
a U.S. citizen. Id. at 726. But the woman she named was not
her mother. Id. When the Government found out eight years
later, it started removal proceedings. Id. But another provision
of the Act bars the Government from rescinding a status change
and removing an alien if it does not act within five years. Id.
(discussing 8 U.S.C. § 1256(a)).
    Before us, the Government framed Garcia’s claim as chal-
lenging the Attorney General’s discretion to start removal pro-
ceedings, which § 1252(g) shields. 553 F.3d at 728–29. We dis-
agreed. Instead, we held that Garcia was challenging the Attor-
ney General’s statutory “authority to commence those pro-
ceedings” in the first place. Id. at 729 (emphasis in original).
In other words, when the Act deprives the Attorney General of
the discretion to act, a challenge to that lack of statutory au-
thority is not barred as a challenge to the exercise of discretion.
Garcia addressed only a case in which the Act itself took away
the Attorney General’s authority. It does not reach Tazu’s
claims under other provisions.
    Tazu points to no flaw in the Attorney General’s statutory
authority to remove him. See Pet’r’s Br. 26, 28. Nor does he
challenge the existence of his removal order. See Madu v. U.S.
Att’y Gen., 470 F.3d 1362, 1363, 1368 (11th Cir. 2006) (hold-
ing that § 1252(g) does not reach such challenges). Nor does he




                                11
challenge Government actions taken before the Attorney Gen-
eral tried to execute that order. Kwai Fun Wong v. United
States, 373 F.3d 952, 965 (9th Cir. 2004) (reading § 1252(g) as
not reaching such challenges). We have no occasion to con-
sider such claims.
    Any other rule would gut § 1252(g). Future petitioners
could restyle any challenge to the three actions listed in
§ 1252(g) as a challenge to the Executive’s general lack of au-
thority to violate due process, equal protection, the Adminis-
trative Procedure Act, or some other federal law. That would
also contravene the Supreme Court’s holding in American-
Arab Anti-Discrimination Committee, which funneled review
even of constitutional challenges into a single petition for re-
view filed with the appropriate court of appeals. 525 U.S. at
483, 485. Thus, the Second Circuit can consider those claims
as part of a petition for review. But we cannot.
III. THE DISTRICT COURT ALSO LACKED JURISDICTION TO
           REVIEW TAZU’S DETENTION CLAIM

    Tazu also challenges the Government’s re-detaining him
for prompt removal. The Government, he notes, ended his su-
pervision period without first giving him notice and a revoca-
tion interview. By doing so, he argues, it violated the agency’s
rules and thus due process. See 8 C.F.R. § 241.4(l)(1). While
this claim does not challenge the Attorney General’s decision
to execute his removal order, it does attack the action taken to
execute that order. So under § 1252(g) and (b)(9), the District
Court lacked jurisdiction to review it.




                              12
   A. Section 1252(g) strips us of jurisdiction over the act
      of executing a removal order; that act includes
      Tazu’s short re-detention

      The text of § 1252(g) resolves this claim. It strips us of ju-
risdiction to review the Attorney General’s “decision or action
. . . to . . . execute [a] removal order[ ] ” (emphasis added).
Tazu’s challenge to his short re-detention for removal attacks
a key part of executing his removal order. The verb “execute”
means “[t]o perform or complete.” Execute, Black’s Law Dic-
tionary (11th ed. 2019). And to perform or complete a removal,
the Attorney General must exercise his discretionary power to
detain an alien for a few days. That detention does not fall
within some other “part of the deportation process.” Am.-Arab,
525 U.S. at 482. We thus hold that a brief door-to-plane deten-
tion is integral to the act of “execut[ing] [a] removal order[ ] .”
    The Government re-detained Tazu just three days after it
got his new passport. If courts had not intervened, it would
have removed him just three-and-a-half weeks after re-detain-
ing him. Re-detaining Tazu was simply the enforcement mech-
anism the Attorney General picked to execute his removal. So
§ 1252(g) funnels review away from the District Court and this
Court.
   B. Section 1252(b)(9) also eliminates the District
      Court’s jurisdiction over Tazu’s re-detention claim,
      as it “arises from” an action taken to execute his
      removal

   Though § 1252(g) does independent work, it can overlap
with § 1252(b)(9). Am.-Arab, 525 U.S. at 483–84. The latter




                                13
provision states that if a claim “aris[es] from any action taken
or proceeding brought to remove an alien,” then review of that
claim “shall be available only in judicial review of a final or-
der.” In other words, § 1252(b)(9) funnels that claim into a pe-
tition for review.
    To remove an alien means to send him back permanently to
his home country. E.O.H.C., 950 F.3d at 184. Tazu’s claim
arises out of the action to remove him. In E.O.H.C., we held
that sending Guatemalans to Mexico temporarily to await the
outcome of their pending asylum application did not “arise
from” an action to remove them because it was “not part of the
process of remov[ing] [them] to Guatemala.” Id. Here, by con-
trast, Tazu’s brief re-detention was part of sending him back to
Bangladesh. And the legal questions he raises about the scope
of the Attorney General’s discretion to re-detain him are bound
up with (and thus “aris[e] from”) an “action taken” to remove
him there. See, e.g., Aguilar v. U.S. ICE, 510 F.3d 1, 13–14 (1st
Cir. 2007) (holding that § 1252(b)(9) funneled an ineffective-
assistance challenge into a petition for review because the chal-
lenge was “inextricably intertwined with” the alien’s “removal
proceeding”).
    Section 1252(b)(9) does not foreclose all claims by an im-
migration detainee. If Tazu had challenged the length of his
confinement, for instance, he could have pursued that chal-
lenge outside a petition for review. See E.O.H.C., 950 F.3d at
186. That is because prolonged detention suggests that removal
is not reasonably foreseeable. See Demore v. Kim, 538 U.S.
510, 527 (2003) (distinguishing detention once removal is “no
longer practically attainable” from detention when removal is




                               14
imminent) (quoting Zadvydas v. Davis, 533 U.S. 678, 690
(2001)). Challenges to the length or conditions of an alien’s
confinement are not directly about removal. “For these claims,
review is now or never.” E.O.H.C., 950 F.3d at 180. So the Act
does not funnel them into a petition for review.
    Here, by contrast, Tazu’s re-detention challenge is directly
about removal. So whether we analyze it under § 1252(g) or
§ 1252(b)(9), the outcome is the same: the District Court lacked
jurisdiction to hear it.

        IV. NEITHER § 1252(G) NOR § 1252(B)(9) IS
             UNCONSTITUTIONAL AS APPLIED

    Because Tazu’s claims sound in due process, barring all ju-
dicial review could raise constitutional concerns. But he can
raise all his claims in a petition for review. See § 1252(a)(2)(D).
There is no constitutional problem with funneling them there.
    Congress designed the petition-for-review process to han-
dle attacks on “any action taken . . . to remove an alien.”
§ 1252(b)(9). Indeed, “most claims that even relate to removal”
must be brought in a single petition for review after a final re-
moval order. E.O.H.C., 950 F.3d at 184. That includes chal-
lenges to the validity of the removal order. Nasrallah v. Barr,
140 S. Ct. 1683, 1691 (2020) (citing INS v. Chadha, 462 U.S.
919, 938 (1983)). It also includes claims that, while distinct
from the final order itself, are so directly tied to the process of
removal that Congress decided they should be reviewed along-
side the final order of removal. See id. at 1691–92 (Convention
Against Torture claims); see also § 1252(b)(9) (claims “arising




                                15
from any action taken or proceeding brought to remove an al-
ien”).
    Tazu challenges actions taken to remove him. By challeng-
ing the timing of his removal, he tries to thwart the removal
itself. The same is true of his challenge to his re-detention. He
can thus raise his claims in a petition for review. Because both
challenges raise “constitutional claims or questions of law,” ju-
risdiction to hear them in a petition for review “is never limited
or eliminated.” McAllister v. Att’y Gen. of the U.S., 444 F.3d
178, 183 (3d Cir. 2006) (citing § 1252(a)(2)(D)).
    Tazu has no constitutional right to more review than that.
We have already held that a petition for review is an adequate
substitute for a petitioner’s historic right to habeas corpus.
Verde-Rodriguez v. Att’y Gen. of the U.S., 734 F.3d 198, 207
(3d Cir. 2013). Judicial review of motions to reopen covers the
same kinds of issues and offers roughly the same safeguards
and scope of review as habeas. Luna v. Holder, 637 F.3d 85,
99 (2d Cir. 2011). And Tazu’s constitutional right to habeas
likely guarantees him no more than the relief he hopes to
avoid—release into “the cabin of a plane bound for [Bangla-
desh].” Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct.
1959, 1970 (2020). Fortunately, his removal is already stayed
before the Second Circuit. We trust that he will be able to stay
here with his family while he seeks relief.
                              *****
   By raising his claims in the wrong proceeding, Tazu chose
a path that cannot lead to relief. He demands that the Attorney
General wait before removing him. And he contests how the




                               16
Government re-detained him to remove him promptly. But
both claims challenge the act of executing his removal order.
So under § 1252(g) and (b)(9), we and the District Court lack
jurisdiction. He can pursue both claims, of course, but not here.
He must raise them in his petition for review before the Second
Circuit. We will thus reverse and remand with instructions to
dismiss for lack of jurisdiction.




                               17